Case 1:19-cv-01704-JSR Document 267-3 Filed 09/24/19 Page 1 of 5




                      EXHIBIT 3
    Case 1:19-cv-01704-JSR Document 267-3 Filed 09/24/19 Page 2 of 5




                 A.B. Data, Ltd.
                 Class Action Administration
                 600 A.B. Data Drive
                 Milwaukee, WI 53217




Proposed Notice Plan
___________________________________________________________________


In re GSE Bonds Antitrust Litigation
Case No. 1:19-cv-01704-JSR
United States District Court for the Southern District of New York

September 24, 2019
        Case 1:19-cv-01704-JSR Document 267-3 Filed 09/24/19 Page 3 of 5



                                 PROPOSED NOTICE PLAN

Case Background

This Proposed Notice Plan is submitted by A.B. Data, Ltd. (“A.B. Data”) in connection with the
Settlements with Deutsche Bank and FTN. This document outlines the efforts that will be made
to provide notice of the Settlements to reach Settlement Class Members.

Class Definition

The Settlement Class for this Proposed Notice Plan is:

       [A]ll persons and entities who or which entered into a GSE Bond Transaction
       with one or more Defendants or a direct or indirect parent, subsidiary, affiliate, or
       division of a Defendant during the Settlement Class Period (January 1, 2009
       through and including January 1, 2019). Excluded from the Settlement Class are:
       Defendants; direct or indirect parents, subsidiaries, affiliates, or divisions of
       Defendants; all federal government entities; and any judicial officer presiding
       over this Action and the members of his or her immediate family and judicial staff
       and any juror assigned to this Action. Also excluded from the Settlement Class is
       any person or entity who or which properly excludes himself, herself, or itself by
       filing a valid and timely request for exclusion in accordance with the requirements
       set forth in the Notice.

Plan Components
This Proposed Notice Plan is consistent with the requirements set forth in Rule 23 of the Federal
Rules of Civil Procedure and meets due process.
Direct Mail

Notice will be provided to the parties that transacted with Defendants during the Settlement
Class Period to the extent such counterparties are identifiable. Notice will also be sent to: (1) a
list of large traders obtained from Bloomberg, which includes the top 50 holders of each of the of
the four relevant GSE Bond issuers; (2) a list of membership of the Federal Home Loan Bank,
which consists of regional banks which were likely to have transacted in the relevant GSE
Bonds; and (3) a list of Credit Unions which were likely to have transacted in the relevant GSE
Bonds.

Nominee Notification
As in most class actions of this nature, where the class members consist of purchasers of publicly
traded securities, a portion of class members are not record holders of the security but are
beneficial purchasers whose securities are held in “street name” – i.e., the securities are
purchased on behalf of the beneficial purchasers by brokerage firms, banks, institutions, and
other third-party nominees in the name of the nominee (collectively, “Nominees”). To provide
individual notice to these beneficial purchasers, A.B. Data disseminates the notice via the
Nominees who possess the information regarding the identification and trading of the beneficial
purchasers. A.B. Data maintains and updates an internal list of the largest banks, brokers, and
                                                1
       Case 1:19-cv-01704-JSR Document 267-3 Filed 09/24/19 Page 4 of 5



other Nominees. A.B. Data’s internal list of these Nominees currently contains 5,016 mailing
records. A.B. Data recommends providing Notice to these Nominees to reach beneficial
purchasers of GSE Bonds.

Publication Notice: Paid-Media/Earned-Media Plan

A.B. Data recommends the use of paid- and earned-media. Paid-media advertising is guaranteed
to appear. Paid-media advertising also allow for limited control of the content, timing, and
positioning of the message. Newspapers, magazines, newsletters, and the Internet, among other
sources, offer paid-media opportunities.

A.B. Data researched data regarding the target audience’s media consumption, determining the
most appropriate media vehicles that would best deliver potential Settlement Class Members and
provide them with the opportunity to see and respond to the Notice. A.B. Data reviewed
available magazines, newspapers, and online advertising for the target audience, as well as
compatibility of the editorial content.

A.B. Data recommends the following components for publication notice:

      Financial newspapers;
      Targeted financial websites;
      Earned-media, including the dissemination of a news release via PR Newswire to
       financial media sources; and
      A dedicated informational settlement website.
Paid-Media Placement Summary

The following list provides a summary of A.B. Data’s recommended paid-media placements for
this case:

Print Media:

   Financial Newspapers:

   The Publication Notice will be published one time in each of the following publications:

      The Wall Street Journal
      The New York Times
      Financial Times
      The Bond Buyer

Digital Media:

Banner ads will be purchased on the following websites:

      Zacks.com
      Barchart.com


                                               2
       Case 1:19-cv-01704-JSR Document 267-3 Filed 09/24/19 Page 5 of 5



All banner ads will include an embedded link to the settlement website. The banner ads
produced will be colorful and appealing, while including detailed text about the case and the
Settlements.

Earned-Media
In addition to the notice efforts involving print publications and digital media, A.B. Data
recommends that the Publication Notice be issued as a news release disseminated via PR
Newswire. This news release will be distributed via PR Newswire to the news desks of more
than 10,000 newsrooms, including print, broadcast, and digital websites.

Settlement Website

A dedicated informational settlement website is being developed to complement the Notice Plan
and to ensure Class members’ easy access to updated information. The settlement website will
be keyword-optimized, providing the opportunity for it to be listed on the first page of results
from search engines such as Google and Bing.

Due Process

The Proposed Notice Plan summarized in this document provides a reach and frequency similar
to those that courts have approved and that are recommended by the Federal Judicial Center’s
Judges’ Class Action Notice and Claims Process Checklist and Plain Language Guide. This
Proposed Notice Plan is the best practicable and meets due process requirements.




                                               3
